DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7,21-26 in the reply filed on  08/18/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub No. 20180138291).

 	With respect to claim 1, Smith et al discloses a channel region (109 bottom, Fig.1) including a first semiconductor wire (Para 51)  and a second semiconductor wire (109 top,Fig.1); and a source/drain region (112a,b,Fig.1) proximate to the channel region, wherein the source/drain region includes a first semiconductor portion (112b,Fig.1) proximate to an end of the first semiconductor wire (Fig.1), the source/drain region includes a second semiconductor portion (112a,Fig.1) proximate to an end of the second semiconductor wire (Fig.1), and the source/drain region includes a contact metal (130,Fig.1) at least partially between the first 

 	With respect to claim 2, Smith et al discloses wherein the first semiconductor portion does not contact the second semiconductor portion (Para 45).

 	With respect to claim 3, Smith et al discloses wherein the first semiconductor portion contacts the second semiconductor portion (Para 45).

 	With respect to claim 4, Smith et al discloses wherein the first semiconductor portion contacts the first semiconductor wire (Fig.1), and the second semiconductor portion contacts the second semiconductor wire (Fig.1).

 	With respect to claim 5, Smith et al discloses wherein the first semiconductor portion includes a first sub- portion (112b left,Fig.1) and a second sub-portion (112b right,Fig.1), the first sub-portion is between a pair of dielectric spacers (the lower and middle 131,Fig.1), and the first sub-portion is between the second sub-portion and the first semiconductor wire (the lower portion of 112b on the left is between 109 and 112b on the right,Fig.1).

 	With respect to claim 6, Smith et al discloses wherein the second semiconductor portion includes a first sub- portion (112a left,Fig.1) and a second sub-portion (112a right,Fig.1), the first sub-portion is between a pair of dielectric spacers (131 top and 131 middle,Fig.1), and the first 


 	With respect to claim 7, Smith et al discloses wherein the first semiconductor wire and the second semiconductor wire are arranged in a vertical array (Fig.1).

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub No. 20180138291), in view of Seo et al (US Patent No. 10804165)


 	With respect to claim 21, Smith et al discloses wherein the channel region is a first channel region (Fig.1). However, Smith et al does not explicitly disclose and the IC structure further includes a second channel region including a third semiconductor wire and a fourth semiconductor wire, wherein the source/drain region is between the first channel region and the second channel region, the source/drain region includes a third semiconductor portion proximate to an end of the third semiconductor wire, the source/drain region includes a fourth semiconductor portion proximate to an end of the fourth semiconductor wire, and the contact metal is at least partially between the third semiconductor portion and the fourth semiconductor portion. On the other hand, Seo et al discloses first (left transistor in PFET, Fig.22) and second (middle transistor, Fig.22) and third blocks (third transistor,Fig.22), wherein the second block has a second channel region (channel regions between 1202,Fig.22) including a third semiconductor wire (bottom wire,Fig.22) and a fourth semiconductor wire (middle wire,Fig.22), therefore, wherein the source/drain region (112b) is between the first channel region and the second channel region, the source/drain region includes a third semiconductor portion proximate to an end of the third semiconductor wire (because it is the replica of the first 

 	With respect to claim 22, Smith et al in view of Seo et al discloses wherein the third semiconductor portion does not contact the fourth semiconductor portion (Para 45).

 	With respect to claim 23, Smith et al in view of Seo et al discloses wherein the third semiconductor portion contacts the fourth semiconductor portion (Para 45).

 	With respect to claim 24, Smith et al in view of Seo et al discloses wherein the third semiconductor portion includes a first sub- portion (112b left,Fig.1) and a second sub-portion (112b right,Fig.1), wherein the first sub-portion is between a pair of dielectric spacers (131 bottom and middle,Fig.1), and the first sub-portion is between the second sub-portion and the third semiconductor wire (the lower portion of 112b on the left is between 109 and 112b on the right,Fig.1).

 	With respect to claim 25, Smith et al in view of Seo et al discloses, wherein the source/drain region is a first source/drain region (Fig.1), and the IC structure further includes :


 	With respect to claim 26, wherein the insulating material region includes a first insulating material (180,Fig.1) and a second insulating material (131 on the right for the second stack,Fig.1), wherein the first insulating material has a U-shaped cross- section (Fig.1), and the first insulating material is between the second insulating material and first source/drain region (because the first source/drain region is on the left,Fig.1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALI NARAGHI/Examiner, Art Unit 2895